In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00120-CR
______________________________


FELISA MCFARLAND, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 04F0045-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Felisa McFarland appeals from her conviction for forgery.  Three indictments were tried
together.  McFarland pled guilty to the charges.  The trial court sentenced McFarland to eighteen
months' imprisonment.  The cases have been appealed separately.
            Because the briefs and arguments raised therein are identical in all three appeals, for the
reasons stated in McFarland v. State, cause number 06-05-00119-CR, we likewise resolve the issues
in this appeal in favor of the State.
            We affirm the judgment of the trial court.


                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          February 1, 2006
Date Decided:             February 23, 2006

                                               Justice

Date Submitted:      June 1, 2004
Date Decided:         June 10, 2004

Do Not Publish